DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,433,868. Although the claims at issue are not identical, they are not patentably distinct from each other because, if allowed, the instant claims would improperly extend the “right to exclude” already granted in the patent. The claims of the patent “anticipate” the claims of the application. Accordingly, the application claims are not patentable distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim. Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Claim 1 is unpatentable over claim 1 of the patent. 
.

Claim Objections
Claims 3, 5, 12, and 26 are objected to because of the following informalities:
In line 1 of claims 3 and 5, “particles are aspirated” should read “particles are configured to be aspirated”
In the second to last line of claim 12, “rotating tip” should read “rotatable tip”
In lines 1-2 of claim 26, “a rotatable bit” should read “the rotatable bit”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, it is unclear whether “radially spaced” means that the two components are different distances from the longitudinal axis or whether the two 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6-8, 10-12, and 21-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mische et al. (US 5,490,859).
Regarding claim 1, Mische discloses an atherectomy device for removing deposits such as plaque from an interior of a vessel (col. 1, ll. 13-16) comprising: an outer member (fig. 1, element 90) having a distal end; a rotatable shaft 92 positioned for rotational movement (col. 10, ll. 48-51) within the outer member and fixed axially within the outer member (examiner notes that neither the outer member nor the rotatable shaft are slidable relative to the housing), the shaft having a longitudinal axis, a distal region and a distalmost edge; and a rotatable tip 16 having a proximal end and a distal end, the proximal end of the rotatable tip positioned distally of the distalmost edge of the outer member to create a fixed gap between the proximal end of the rotatable tip and the distalmost edge of the outer member (col. 10, ll. 48-51; the proximal end of the rotatable tip is fixed to the rotatable shaft), the rotatable tip mounted to the distal region of the rotatable shaft and having a longitudinal axis and mounted to the rotatable shaft for rotation about its longitudinal axis upon rotation of the rotatable shaft, the rotatable shaft including a guidewire lumen for receiving a guidewire to enable over the wire insertion of the device (col. 5, ll. 63-66).
Regarding claim 3, particles are aspirated through the outer member in the space between the rotatable shaft and an inner wall of the outer member (col. 10, ll. 31-34; col. 29, ll. 15-24).
Regarding claim 4, the rotatable tip is made of first and second materials, the first material having a first density and the second material having a second density less than the first density (col. 12, ll. 26-29; diamond grit on metal wires).
Regarding claim 6, the material of the first density is on one side of the rotatable tip (col. 12, ll. 32-33; the grit is asymmetrically deposited) and the material of the second density is on the other side of the rotatable tip.
Regarding claim 7, the rotatable tip has a first region (fig. 6, left side) on one side of a longitudinal axis of the shaft and a second region (right side) on an opposing side of the longitudinal axis of the rotatable shaft, and the first region has a cutout (slots on the proximal end of element 106 for receiving the distal ends of the wires) so a first amount of material in the first region is less than a second amount of material in the first region. Examiner notes that the first and second amounts of material in the first region can be selected so that one is less than the other.
Regarding claim 8, the rotatable tip is composed of first and second components (fig. 1, different parallel wires of element 16), the first and second components radially spaced from each other.
Regarding claim 10, the first component has a portion removed so it is composed of less material than the second component (col. 12, ll. 32-33). Examiner notes that the claim is directed toward a device and therefore “a portion removed” does not require the step of removing the portion, only that the first component is composed of less material than the second component. Since the grit is asymmetrically deposited, a least one wire will have grit that is not present on another wire.
Regarding claim 11, the rotatable tip (fig. 1, element 16) is positioned proximal of the distalmost edge of the rotatable shaft. Examiner notes that the rotatable shaft could include element 106.
Regarding claim 12, the rotating tip (fig. 1, element 16) has a first portion and a second portion (different wires), the first portion being different than the second portion.
Regarding claim 21, he rotatable tip comprises a rotatable bit (fig. 1, element 104) having a proximalmost end and a distalmost end and a distance between the proximalmost end and the distalmost end remains constant during delivery and use of the device to define a fixed length.
Regarding claim 22, the rotatable tip comprises a rotatable bit (fig. 1, proximal portions of the wires 102 surrounding the rotatable shaft) having a lumen to receive the rotatable shaft.
Regarding claim 23, Mische discloses an introducer sheath, the outer member and rotatable shaft movable within the introducer sheath (col. 14, ll. 61-64).
Regarding claim 24, the rotatable tip (fig. 1, element 16) remains distal of a distalmost edge of the outer member 90 during insertion and use of the device (see figs. 4 and 5).
Regarding claim 25, the rotatable tip (fig. 4, element 16) is spaced from a distalmost end of the rotatable shaft 94. Alternatively, the rotatable shaft could include element 106.
Regarding claim 26, the rotatable tip comprises a rotatable bit (fig. 1, proximal portions of the wires 102 surrounding the rotatable shaft) having a lumen to receive the rotatable shaft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 5, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mische in view of Demarais et al. (US 7,655,016).
Regarding claim 2, Mische discloses the invention essentially as claimed except for an auger positioned on the rotatable shaft, the auger positioned proximally of the rotatable tip and extending along the rotatable shaft, wherein rotation of the rotatable shaft rotates the auger to move particles macerated by the rotatable tip proximally into the outer member. Demarais teaches an augur (fig. 6A, element 230) positioned on a rotatable shaft 204, the augur positioned proximally of a rotatable tip 208 and extending along the rotatable shaft, wherein rotation of the rotatable shaft rotates the augur to move deposits proximally (col. 15, ll. 19-27) into the outer member 202. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mische with an augur as taught by Demarais, in order to remove material dislodged by the device.
Regarding claim 5, particles are aspirated through the outer member in the space between the rotatable shaft and an inner wall of the outer member (Mische; col. 10, ll. 31-34; col. 29, ll. 15-24).
Regarding claim 13, Mische discloses the invention essentially as claimed except for an auger positioned on the rotatable shaft, the auger positioned proximally of the rotatable tip and extending along the rotatable shaft, wherein rotation of the rotatable shaft rotates the auger to move particles macerated by the rotatable tip proximally into the outer member. Demarais teaches an augur (fig. 6A, element 230) positioned on a rotatable shaft 204, the augur positioned proximally of a rotatable tip 208 and extending along the rotatable shaft, wherein rotation of the rotatable shaft rotates the augur to move deposits proximally (col. 15, ll. 19-27) into the outer member 202. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mische with an augur as taught by Demarais, in order to remove material dislodged by the device.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest an atherectomy device for removing deposits such as plague from an interior of a vessel comprising: an outer member having a distal end; a shaft within the outer member that is rotatable relative to the outer member but axially fixed; and a rotatable tip having a proximal end positioned distally of the distalmost edge of the outer member to create a fixed gap, the rotatable tip mounted to the shaft for rotation upon rotation of the shaft, wherein the first component is composed of a material having a density greater than the second component. Mische discloses wires composed of multiple materials. However, each wire is composed of the same materials. No reasonable combination could be found to disclose or suggest modifying the wires so that one wire has a material with a greater density than any material in a second wire.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771     

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771